NO. 07-00-0579-CR

                               IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                  SEPTEMBER 27, 2001

                           ______________________________


                       VALTON ELSWORTH REGISTE, APPELLANT

                                             V.

                            THE STATE OF TEXAS, APPELLEE


                         _________________________________

                FROM THE 262nd DISTRICT COURT OF HARRIS COUNTY;

                  NO. 850988; HONORABLE MIKE ANDERSON, JUDGE

                           _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


          Appellant Valton Elsworth Registe appeals from his conviction for possession of

marijuana in a usable quantity of more than five pounds and less than 50 pounds. We

affirm.


          Pursuant to a plea bargain, on November 14, 2000, appellant entered a plea of

guilty to a charge of possession of marijuana of over five pounds and under 50 pounds.

The trial court found that the evidence substantiated appellant’s guilt, accepted the guilty
plea, and sentenced appellant to two years in the Institutional Division of the Texas

Department of Criminal Justice. Appellant, acting pro se, filed a general notice of appeal

on November 27, 2000. On December 14, 2000, appellant filed a second pro se Notice

of Appeal in which he asserted that he desired to appeal all issues in his case, including

those presented by written motions ruled on before trial, jurisdictional issues, and issues

affecting the voluntariness of his plea.


       Counsel for appellant has filed a Motion to Withdraw and a Brief in Support thereof.

In support of the motion to withdraw, counsel has certified that, in compliance with Anders

v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), the record has

been diligently reviewed and that in the opinion of counsel, the record reflects no

reversible error or grounds upon which an arguably meritorious appeal can be predicated.

Counsel thus concludes that the appeal is without merit. Counsel has discussed why,

under the controlling authorities, there is no reversible error in the trial court proceedings

or judgment. High v. State, 573 S.W.2d 807, 813 (Tex.Crim.App. 1978).


       Counsel has attached exhibits showing that a copy of the Anders brief and Motion

to Withdraw have been forwarded to appellant, and that counsel has appropriately advised

appellant of appellant’s right to review the record and file a response to counsel’s motion

and brief. Appellant has not filed a response to counsel’s motion and brief.


       We have made an independent examination of the record to determine whether

there are any arguable grounds meriting appeal. See Penson v. Ohio, 488 U.S. 75, 109



                                              2
S. Ct. 346, 102 L.Ed 2d 300 (1988); Stafford v. State, 813 S.W.2d 503, 511 (Tex.Crim.App.

1991). We note, as does counsel for appellant, that appellant waived the making of a

record of his plea proceedings. Although a written Motion to Suppress was filed pretrial,

the motion was not heard or ruled on insofar as the record before us shows. The record

reflects no affidavit, assertion or other evidence that appellant’s plea was not voluntary as

was found by the trial court and as reflected by the clerk’s record. We, like counsel for

appellant, have found no arguable grounds meriting an appeal. We agree that the appeal

is without merit.


       Accordingly, counsel’s Motion to Withdraw is granted. The judgment of the trial

court is affirmed.




                                                         Phil Johnson
                                                          Justice



Do not publish.




                                             3